Exhibit 99.34 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:03 YEAR:2015 STATEMENT OF FINANCIAL POSITION NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED AT SEPTEMBER 30, 2, 2014 (Thousands of Mexican Pesos) Ending current Previous year end Ref Account / Subaccount Amount Amount Total assets Total current assets Cash and cash equivalents Short-term investments 0 0 Availalble-for-sale investments 0 0 Trading investments 0 0 Held-to-maturity investments 0 0 Accounts receivables, net Accounts receivables Provisions for doubtful accounts -28,476 -27,786 Other receivables, net Other receivables Provisions for doubtful accounts 0 0 Inventories Biological current assets 0 0 Other current assets Prepaid expenses Financial instruments Assets available for sale 0 0 Rights and licenses 0 0 Other Total non-current assets Accounts receivable, net 0 0 Investments 0 0 Investments in associates and joint ventures 0 0 Held-to-maturity investments 0 0 Available-for-sale investments 0 0 Other investments 0 0 Property, plant and equipment, net Land and buildings 0 0 Machinery and industrial equipment 0 0 Other equipment Accumulated depreciation and amortization -1,202,222 -887,293 Construction in process Investment property 0 0 Biological non- current assets 0 0 Intangible assets,net Goodwill 0 0 Trademarks 0 0 Rights and licenses Concessions 0 0 Other intangible assets Deferred tax assets Other non-current assets Prepaid expenses 0 0 Financial instruments Employee benefits 0 0 Available for sale assets 0 0 Deferred charges 0 0 Other Total liabilities Total short-term liabilities Financial Debt Stock market loans 0 0 Other liabilities with cost 0 0 Suppliers Taxes payable Income tax payable Other taxes payable Other current liabilities CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:03 YEAR:2015 STATEMENT OF FINANCIAL POSITION NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED AT SEPTEMBER 30, 2, 2014 (Thousands of Mexican Pesos) Ending current Previous year end Ref Account / Subaccount Amount Amount Interest payable Financial instruments Deferred revenue Employee benefits 0 0 Provisions Current liabilities related to available for sale assets 0 0 Other Total long-term liabilities Financial debt Stock market loans 0 0 Other liabilities with cost 0 0 Deferred tax liabilities Other non-current liabilities Financial instruments Deferred revenue 0 0 Employee benefits Provisions Long-term liabilities related to available for sale assets 0 0 Other Total equity Equity attributable to equity holders of parent Capital stock Shares repurchased 0 0 Premium on issuance of shares Contributions for future capital increases 1 1 Other contributed capital -114,789 -114,789 Retained earnings (accumulated losses) -17,533 Legal reserve Other reserves 0 0 Accumulate losses -55,783 -660,967 Net (loss) income for the period Others 0 0 Accumulated other comprehensive income (net of tax) -245,345 -158,248 Gain on revaluation of properties 0 0 Actuarial gains (losses) from labor obligations -1,482 -1,482 Foreing currency translation 0 0 Changes in the valuation of financial assets available for sale 0 0 Changes in the valuation of derivative financial instruments -243,863 -156,766 Changes in fair value of other assets 0 0 Share of other comprehensive income of associates and jointventures 0 0 Other comprehensive income 0 0 Non-controlling interest 0 0 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:03 YEAR:2015 STATEMENT OF FINANCIAL POSITION INFORMATIONAL DATA NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED AT SEPTEMBER 30, 2, 2014 (Thousands of Mexican Pesos) Ending current Previous year end Ref Concepts Amount Amount Short-term foreign currency liabilities Long term foreign currency liabilities Capital stock Restatement of capital stock 0 0 Plan assets for pensions and seniority premiums 0 0 Number of executives (*) 0 0 Number of employees (*) Number of workers (*) 0 0 Outstanding shares (*) Repurchased shares (*) 0 0 Restricted cash (1) 0 0 Guaranteed debt of associated companies 0 0 (1) This concept must be filled when there are guarantees or restrictions that afecct cash and cash equivalents (*) Data in units CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:03 YEAR:2015 STATEMENT OF OPERATIONS NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED FOR THE NINE AND THREE MONTHS ENDED SEPTEMBER 30, 2 (Thousands of Mexican Pesos) Current Year Previous year Ref Account / Subaccount Accumulated Quarter Accumulated Quarter Revenues 3,994,744 Services 3,994,744 Sale of goods 0 0 0 0 Interests 0 0 0 0 Royalties 0 0 0 0 Dividends 0 0 0 0 Leases 0 0 0 0 Constructions 0 0 0 0 Other revenue 0 0 0 0 Cost of sales 0 0 0 0 Gross profit General expenses Income (loss) before other income (expenses), net -222,433 Other income (loss), net Operating income (loss) -222,220 360,862 Finance income 825,560 571,254 Interest income 36,646 6,477 Gain on foreign exchange, net Gain on derivatives, net 0 0 0 0 Gain on change in fair value of financial instruments 0 0 0 0 Other finance income 5 0 Finance costs Interest expense 0 0 0 0 Loss on foreign exchange, net 0 0 0 0 Loss on derivatives, net 0 0 0 0 Loss on change in fair value of financial instruments 0 0 0 0 Other finance costs 9,355 Finance income (loss), net 113,234 Share of income (loss) ofassociates and joint ventures 0 0 0 0 Income (loss) before income tax -116,170 Income tax expense (benefit) -18,477 Current tax 0 Deferred tax -140,618 147,640 -20,737 Income (loss) from continuing operations -97,693 (Loss) income from discontinued operations 0 0 0 0 Net income (loss) -97,693 Loss attributable to non-controlling interests 0 0 0 0 Income (loss) attributable to owners of parent -97,693 Earnings income (loss) per share basic -0.10 Earnings income (loss) per share diluted -0.10 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:03 YEAR:2015 STATEMENTS OF COMPREHENSIVE INCOME OTHER COMPREHENSIVE INCOME (NET OF INCOME TAX) NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED FOR THE NINE AND THREE MONTHS ENDED SEPTEMBER 30, 2 (Thousands of Mexican Pesos) Current year Previous year Ref Account / Subaccount Accumulated Quarter Accumulated Quarter Netincome (loss) -97,693 Disclosures not be reclassified on income Property revaluation gains 0 0 0 0 Actuarial earnings (loss) from labor obligations 0 0 0 0 Share of income on revaluation on properties of associates and joint ventures 0 0 0 0 Disclosures may be reclassified subsequently to income Foreign currency translation 0 0 0 0 Changes in the valuation of financial assets held-for-sale 0 0 0 0 Changes in the valuation of derivative financial instruments -87,097 -171,367 -17,679 -26,049 Changes in fair value of other assets 0 0 0 0 Share of other comprehensive income of associates and joint ventures 0 0 0 0 Other comprehensive income 0 0 0 0 Total other comprehensive income -87,097 -171,367 -17,679 -26,049 Total comprehensive (loss) income -115,372 Comprehensive income (loss), attributable to non-controlling interests 0 0 0 0 Comprehensive income (loss), attributable to equity holders of parent -115,372 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:03 YEAR:2015 STATEMENTS OF COMPREHENSIVE INCOME INFORMATIONAL DATA NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED FOR THE NINE AND THREE MONTHS ENDED SEPTEMBER 30, 2 (Thousands of Mexican Pesos) Current year Previous year Ref Account / Subaccount Accumulated Quarter Accumulated Quarter Operating depreciation and amortization CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:03 YEAR:2015 STATEMENTS OF COMPREHENSIVE INCOME INFORMATIONAL DATA (12 MONTHS) NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED FOR THETWELVE MONTHS ENDED SEPTEMBER 30, 2 (Thousands of Mexican Pesos) Year Ref Account / Subaccount Current Previous Revenues net (**) Operating income (loss) (**) -419,014 Net income (loss) (**) -194,808 Income (loss), attributable to equity holders ofparent(**) -194,808 Operating depreciation and amortization (**) (**) Information last 12 months CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR STATEMENT OF CHANGES IN EQUITY QUARTER: 03 YEAR:2015 NEW YORK STOCK EXCHANGE CODE: VLRS (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Concepts Retained earnings (accumulated losses) Increases Capital stock Shares repurchased Additional paid-incapital Contribution for future capital Other capital contributed Reserves Unappropriated earnings (Accumulated Losses) Accumulated other comprehensive income (loss) Equity attributable to holders of parent Non-controlling interests Total equity Balance as of January 1, 2014 0 1 -107,730 -660,967 -66,487 0 Retrospective adjustments 0 0 0 0 0 0 0 0 0 0 0 Application of comprehensive income to retained earnings 0 0 0 0 0 0 0 0 0 0 0 Reserves 0 0 0 0 0 0 0 0 0 0 0 Dividends Capital increase (decrease) 0 0 0 0 0 0 0 0 0 0 0 Repurchase of shares 0 0 0 0 0 0 0 0 0 0 0 (Decrease) increase in Additional paid-in capital 0 0 0 0 0 0 0 0 0 0 0 (Decrease) increase in non-controlling interests 0 0 0 0 0 0 0 0 0 0 0 Other changes 0 0 0 0 0 0 0 0 Comprehensive income 0 0 0 0 0 0 -97,693 -17,679 -115,372 0 -115,372 Balance as of September 30, 2014 0 1 -107,730 -758,660 -84,166 0 Balance as of January 1, 2015 0 1 -114,789 -55,783 -158,248 0 Retrospective adjustments 0 0 0 0 0 0 0 0 0 0 0 Application of comprehensive income to retained earnings 0 0 0 0 0 0 0 0 0 0 0 Reserves 0 0 0 0 0 0 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 0 0 0 0 Capital increase (decrease) 0 0 0 0 0 0 0 0 0 0 0 Repurchase of shares 0 0 0 0 0 0 0 0 0 0 0 (Decrease) increase in Additional paid-in capital Of shares 0 0 0 0 0 0 0 0 0 0 0 (Decrease) increase in non-controlling interests 0 0 0 0 0 0 0 0 0 0 0 Other changes 0 0 0 0 0 0 0 0 Comprehensive income 0 0 0 0 0 0 -87,097 0 Balance at September 30, 2015 0 1 -114,789 -245,345 0 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:03 YEAR:2015 STATEMENT OF CASH FLOWS NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED FOR THENINE MONTHS ENDED SEPTEMBER 30, 2 (Thousands of Mexican Pesos) Current year Previous year Ref Account/Subaccount Amount Amount Operating Activities Income (loss) before income tax -116,170 +(-) Items not requiring cash -29,799 -18,256 + Estimate for the period 0 0 + Provision for the period 0 0 +(-) Other unrealized items -29,799 -18,256 +(-) Items related to investing activities Depreciation and amortization for the period (-)+ Gain or loss on sale of property, plant and equipment -130,525 -2,576 +(-) Loss (reversal) impairment 0 0 (-)+ Equity in results of associates and joint ventures 0 0 (-) Dividends received 0 0 (-) Interest received -36,651 -16,984 (-) Foreign exchange fluctuation 0 -7,307 (-)+ Other inflows (outflows) of cash 0 0 +(-) Items related to financing activities -6,812 (+) Accrued interest (+) Foreign exchange fluctuation -248,473 0 (+) Financial Instruments (-)+ Other inflows (outflows) of cash 0 0 Cash flows before income tax Cash flows from used in operating activities -590,767 -231, 675 +(-) Decrease (increase) in trade accounts receivable -35,724 +(-) Decrease (increase) in inventories -16,271 -13,240 +(-) Decrease (increase) in other accounts receivable -1,049,318 -373,581 +(-) Increase (decrease) in trade accounts payable +(-) Increase (decrease) in other liabilities +(-) Income taxes paid or returned -25,683 -8,293 Net cash flows from provided by (used in) operating activities -135,933 Investing activities Net cash flows from used in investing activities -245,037 -812,706 (-) Permanent investments 0 0 + Disposition of permanent investments 0 0 (-) Investment in property, plant and equipment -884,267 -1,083,728 + Sale of property, plant and equipment (-) Temporary investments 0 0 + Disposition of temporary investments 0 0 (-) Investment in intangible assets -28,180 -5,864 + Disposition of intangible assets 0 0 (-) Acquisitions of ventures 0 0 + Dispositions of ventures 0 0 + Dividend received 0 0 + Interest received 0 0 +(-) Decrease (increase) advances and loans to third parts 0 0 -(+) Other inflows (outflows) of cash 0 0 Financing activities Net cash flow from provided by financing activities -61,454 + Financial debt + Stock market financing 0 0 + Other financing 0 0 (-) Payments of financial debt amortization -631,123 -267,677 (-) Stock market financing amortization 0 0 (-) Other financing amortization 0 0 +(-) Increase (decrease) in capital stock 0 0 (-) Dividends paid 0 0 + Premium on issuance of shares 0 0 + Contributions for future capital increases 0 0 (-) Interest expense -29,936 -15,999 (-) Repurchase of shares 0 0 (-)+ Other inflows (outflows) of cash -40,113 -7,250 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:03 YEAR:2015 STATEMENT OF CASH FLOWS NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Thousands of Mexican Pesos) Current year Previous year Ref Account/Subaccount Amount Amount Net increase (decrease)in cash and cash equivalents -668,773 Net foreign exchange differences on the cash balance Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:03 YEAR:2015 FINANCIAL STATEMENT NOTES NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. AND SUBSIDIARIES (d.b.a. VOLARIS) Notes to the Unaudited Interim Condensed Consolidated Financial Statements At September 30, 2015 and December 31, 2014 (In thousands of Mexican pesos and thousands of U.S. dollars, except when indicated otherwise) 1. Corporate information Controladora Vuela Compañía de Aviación, S.A.B. de C.V. (“Controladora”) was incorporated in Mexico in accordance with Mexican Corporate laws on October 27, 2005. Controladora is domiciled in Mexico City at Av. Antonio Dovali Jaime No. 70, 13th Floor, Tower B, Colonia Zedec Santa Fe, Mexico D.F. Concesionaria Vuela Compañía de Aviación, S.A.P.I. de C.V. (“Concesionaria”), has a concession to provide air transportation services for passengers, cargo and mail throughout Mexico and abroad. Concesionaria’s concession was granted by the Mexican federal government through the Mexican Communications and Transportation Ministry (Secretaría de Comunicaciones y Transportes, or “SCT”) on May 9, 2005 initially for a period of five years and was extended by the SCT on February 17, 2010 for an additional period of ten years. Concesionaria made its first commercial flight as a low-cost airline on March 13, 2006. The Company operates under the trade name of “Volaris”. On June 11, 2013, Controladora Vuela Compañía de Aviación, S.A.P.I. de C.V. changed its corporate name to Controladora Vuela Compañía de Aviación, S.A.B. de C.V. On September 23, 2013, the Company completed its dual listing Initial Public Offering (“IPO”) on the New York Stock Exchange (“NYSE”) and on the Mexican Stock Exchange (“BMV”), and on September 18, 2013 it started trading under the ticker symbol “VLRS” and “VOLAR”, respectively. The accompanying unaudited interim condensed consolidated financial statements and notes were authorized for their issuance by the Company’s Chief Executive Officer Enrique Beltranena and Chief Financial Officer Fernando Suárez on October 16, 2015. Those unaudited interim condensed consolidated financial statements and notes were then approved by the Company’s Board of Directors on October 16, 2015.Subsequent events have been considered through that date. 2. Basis of preparation The unaudited interim condensed consolidated financial statements for the three and nine months ended September 30, 2015 and 2014 have been prepared in accordance with International Accounting Standard (“IAS”) 34 Interim Financial Reporting and using the same accounting policies applied in preparing the annual financial statements, except as explained below. The unaudited interim condensed consolidated financial statements do not include all the information and disclosures required in the annual financial statements, and should be read in conjunction with the Company’s annual consolidated financial statements as of December 31, 2014, 2013 and 2012, and for the three year period ended December 31, 2014 as included in the Company’s Annual Report on Form 20-F for the year ended December 31, 2014 (the “2014 Form 20-F”). Basis of consolidation The accompanying consolidated financial statements comprise the financial statements of the Company and its subsidiaries. At September 30, 2015 and December 31, 2014, for accounting purposes the companies included in the consolidated financial statements are as follows: % Equity interest Name Principal Activities Country September 30, December 31, Concesionaria Air transportation services for passengers, cargo and mail throughout Mexico and abroad Mexico 100.00% 100.00% Vuela Aviación, S.A. Air transportation services for passengers, cargo and mail in Costa Rica and abroad Costa Rica 100.00% - Vuela, S.A. Air transportation services for passengers, cargo and mail in Guatemala and abroad Guatemala 100.00% - Comercializadora Volaris, S.A. de C.V. Merchandising of services Mexico 100.00% 100.00% Servicios Corporativos Volaris, S.A. de C.V. (“Servicios Corporativos”) Recruitment and payroll Mexico 100.00% 100.00% Servicios Administrativos Volaris, S.A. de C.V. (“Servicios Administrativos”) Recruitment and Payroll Mexico 100.00% 100.00% Servicios Operativos Terrestres Volaris, S.A. de C.V. Recruitment and Payroll Mexico 100.00% - Deutsche Bank México, S.A., Trust 1710 Pre-delivery payments financing Mexico 100.00% 100.00% Deutsche Bank México, S.A., Trust 1711 Pre-delivery payments financing Mexico 100.00% 100.00% Irrevocable Administrative Trust number F/307750 “Administrative Trust” Share administration trust Mexico 100.00% 100.00% Irrevocable Administrative and Safeguard Trust, denominated F/1405 “DAIIMX/VOLARIS” Share administration trust Mexico 100.00% 100.00% Irrevocable Administrative Trust number F/745291 Share administration trust Mexico 100.00% 100.00% The accounting policies adopted in the preparation of the unaudited interim condensed consolidated financial statements are consistent with those followed in the preparation of the Company’s annual consolidated financial statements for the year ended December 31, 2014, except for the adoption of new standards and interpretations effective as of January 1, 2015. The Company has not early adopted any other standard, interpretation or amendment that has been issued but is not yet effective. New standards The following new International Financial Reporting Standards (“IFRS”) and amendments apply for the first time in 2015; however, they do not have a material impact on the unaudited interim condensed consolidated financial statements of the Company. Amendments to IAS 19 Defined Benefit Plans: Employee Contributions IAS 19 requires an entity to consider contributions from employees or third parties when accounting for defined benefit plans. Where the contributions are linked to service, they should be attributed to periods of service as a negative benefit. These amendments clarify that, if the amount of the contributions is independent of the number of years of service, an entity is permitted to recognize such contributions as a reduction in the service cost in the period in which the service is rendered, instead of allocating the contributions to the periods of service. This amendment is effective for annual periods beginning on or after July 1, 2014. This amendment has no impact in the Company, since the Company has no defined benefit plans with contributions from employees or third parties. Annual Improvements 2010-2012 Cycle These improvements are effective from annual periods beginning on or after July 1, 2014 and the Company has applied these amendments for the first time in these unaudited interim condensed consolidated financial statements. They include: IFRS 2 Share-based Payment This improvement is applied prospectively and clarifies various issues relating to the definitions of performance and service conditions which are vesting conditions, including: § A performance condition must contain a service condition § A performance target must be met while the counterparty is rendering service § A performance target may relate to the operations or activities of an entity, or to those of another entity in the same group § A performance condition may be a market or non-market condition § If the counterparty, regardless of the reason, ceases to provide service during the vesting period, the service condition is not satisfied This improvement has no impact on the Company, since the share based payments of the Company only include an implicit service condition and already consider that if an employee no longer renders service during the vesting period (due to an employee’s decision), the service condition is not met . IFRS 8 Operating Segments The amendments are applied retrospectively and clarify that: § An entity must disclose the judgments made by management in applying the aggregation criteria in paragraph 12 of IFRS 8, including a brief description of operating segments that have been aggregated and the economic characteristics (e.g., sales and gross margins) used to assess whether the segments are ‘similar’. § The reconciliation of segment assets to total assets is only required to be disclosed if the reconciliation is reported to the chief operating decision maker, similar to the required disclosure for segment liabilities. This amendment has no impact on the Company, since it is managed as a single business unit that provides air transportation services and has not aggregated operating segments. IAS 16 Property, Plant and Equipment and IAS 38 Intangible Assets The amendment is applied retrospectively and clarifies in IAS 16 and IAS 38 that the asset may be revalued by reference to observable data by either adjusting the gross carrying amount of the asset to market value or by determining the market value of the carrying value and adjusting the gross carrying amount proportionately so that the resulting carrying amount equals the market value. In addition, the accumulated depreciation or amortization is the difference between the gross and carrying amounts of the asset. This amendment has no impact on the Company, since it does not use the revaluation model included in IAS 16. IAS 24 Related Party Disclosures The amendment is applied retrospectively and clarifies that a management entity (an entity that provides key management personnel services) is a related party subject to the related party disclosures. In addition, an entity that uses a management entity is required to disclose the expenses incurred for management services. This amendment has no impact on the Company, since it does not receive any management services from other entities. Annual Improvements 2011-2013 Cycle IFRS 13 Fair Value Measurement The amendment is applied prospectively and clarifies that the portfolio exception in IFRS 13 can be applied not only to financial assets and financial liabilities, but also to other contracts within the scope of IFRS 9 (2013). This scope has no impact on the Company, since it does not apply the portfolio exception in IFRS 13. IFRS 15 Revenue from Contracts with Customers IFRS 15 was issued in May 2014 and establishes a new five-step model that will apply to revenue arising from contracts with customers. Under IFRS 15 revenue is recognized at an amount that reflects the consideration to which an entity expects to be entitled in exchange for transferring goods or services to a customer. The principles in IFRS 15 provide a more structured approach to measuring and recognizing revenue. The new revenue standard is applicable to all entities and will supersede all current revenue recognition requirements under IFRS. Either a full or modified retrospective application is required for annual periods beginning on or after January 1, 2018 with early adoption permitted. The Company is currently assessing the impact of IFRS 15 and plans to adopt the new standard on the required effective date. Amendments to IFRS 11 Joint Arrangements: Accounting for Acquisitions of Interests The amendments to IFRS 11 require that a joint operator accounting for the acquisition of an interest in a joint operation, in which the activity of the joint operation constitutes a business must apply the relevant IFRS 3 principles for business combinations accounting. The amendments also clarify that a previously held interest in a joint operation is not remeasured on the acquisition of an additional interest in the same joint operation while joint control is retained. In addition, a scope exclusion has been added to IFRS 11 to specify that the amendments do not apply when the parties sharing joint control, including the reporting entity, are under common control of the same ultimate controlling party. The amendments apply to both the acquisition of the initial interest in a joint operation and the acquisition of any additional interests in the same joint operation and are prospectively effective for annual periods beginning on or after January 1, 2016, with early adoption permitted. These amendments are not expected to have a material impact on the Company. Amendments to IAS 16 and IAS 38: Clarification of Acceptable Methods of Depreciation and Amortization The amendments clarify the principle in IAS 16 and IAS 38 that revenue reflects a pattern of economic benefits that are generated from operating a business (of which the asset is part) rather than the economic benefits that are consumed through use of the asset. As a result, a revenue-based method cannot be used to depreciate property, plant and equipment and may only be used in very limited circumstances to amortize intangible assets. The amendments are effective prospectively for annual periods beginning on or after January 1, 2016, with early adoption permitted. These amendments are not expected to have any impact on the Company given that the Company has not used a revenue-based method to depreciate its non-current assets. 3.Significant accounting judgments, estimates and assumptions The preparation of these unaudited interim condensed consolidated financial statements in accordance with IAS 34 requires management to make estimates, assumptions and judgments that affect the reported amount of assets and liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities at the date of the Company’s unaudited interim condensed consolidated financial statements. 4. Convenience translation U.S. dollar amounts at September 30, 2015 shown in the unaudited interim condensed consolidated financial statements have been included solely for the convenience of the reader and are translated from Mexican pesos at September 30, 2015, divided by an exchange rate of Ps.17.0073 per U.S. dollar, as reported by the Mexican Central Bank (Banco de México) as the rate for the payment of obligations denominated in foreign currency payable in Mexico in effect on September 30, 2015. Such translation should not be construed as a representation that the peso amounts have been or could be converted into U.S. dollars at this or any other rate. The referred information in U.S. dollars is solely for information purposes and does not represent the amounts are in accordance with IFRS or the equivalent in U.S. dollars in which the transactions were conducted or in which the amounts presented in Mexican pesos can be translated or realized. 5. Seasonality of operations The results of operations for any interim period are not necessarily indicative of those for the entire year because the business is subject to seasonal fluctuations. The Company expect demand to be greater during the summer in the northern hemisphere, in December and around Easter, which can fall either in the first or second quarter, compared to the rest of the year. The Company and subsidiaries generally experience their lowest levels of passenger traffic in February, September and October, given their proportion of fixed costs, seasonality can affect their profitability from quarter to quarter. This information is provided to allow for a better understanding of the results, however management has concluded that this does not constitute “highly seasonal” as considered by IAS 34. 6. Risk management Financial risk management The Company’s activities are exposed to different financial risks derived from exogenous variables which are not under its control but whose effects might be potentially adverse such as: (i) market risk, (ii) credit risk, and (iii) liquidity risk. The Company’s global risk management program is focused on uncertainty in the financial markets and tries to minimize the potential adverse effects on the net earnings and working capital requirements. The Company uses derivative financial instruments to hedge part of these risks. The Company does not engage derivatives for trading or speculative purposes. The sources of these financial risks exposures are included in both “on balance sheet” exposures, such as recognized financial assets and liabilities, as well as in “off-balance sheet” contractual agreements and on highly expected forecasted transactions. These on and off-balance sheet exposures, depending on their profiles, do represent potential cash flow variability exposure, in terms of receiving less inflows or facing the need to meet outflows which are higher than expected, therefore increase the working capital requirements. Also, since adverse movements also erode the value of recognized financial assets and liabilities, as well some other off-balance sheet financial exposures such as operating leases, there is a need for value preservation, by transforming the profiles of these fair value exposures. The Company has a Finance and Risk Management team, which identifies and measures financial risk exposures, as well as design strategies to mitigate or transform the profile of certain risk exposures, which are taken up to the Corporate Governance level for approval. Market risk a)Jet fuel price risk Since the contractual agreements with jet fuel suppliers include reference to jet fuel index, the Company is exposed to fuel price risk and its fuel price risk on its forecasted consumption volumes. The Company’s jet fuel risk management policy aims to provide the Company with protection against increases in fuel prices. In pursuing this objective, the risk management policy allows the use of derivative financial instruments available on the over the counter (“OTC”) markets with approved counterparties and within approved limits. Aircraft jet fuel consumed in the three months ended September 30, 2015 and 2014 represented 31% and 40%, of the Company’s operating expenses, respectively. Aircraft jet fuel consumed in the nine months ended September 30, 2015 and 2014 represented 31% and 40%, of the Company’s operating expenses, respectively. During the three months ended September 30, 2014, the Company entered into US Gulf Coast Jet Fuel 54 Asian swap contracts to hedge approximately 21% of its fuel consumption, and were accounted for as cash flow hedges (“CFH”) that gave rise to a loss of Ps.4,245. These instruments were formally designated and qualified for hedge accounting and accordingly, the effective portion is allocated within other comprehensive income while the effects to transforming into a fixed jet fuel prices by thesehedges are presented as part of fuel as part of operating expenses when recognized in the unaudited interim condensed consolidated statements of operations. All of the Company’s position in US Gulf Coast Jet Fuel 54 Asian swaps matured on June 30, 2015 (Note 7). During the six months period ended June 30, 2015 and for the nine months ended September 30, 2014, the Company entered into US Gulf Coast Jet Fuel 54 Asian swap contracts to hedge approximately 11% and 17% of its fuel consumption, respectively, and were accounted for as cash flow hedges (“CFH”) that gave rise to a loss of Ps.128,330 and a gain of Ps.426, respectively. These instruments were formally designated and qualified for hedge accounting and accordingly, the effective portion is allocated within other comprehensive income while the effects to transforming into a fixed jet fuel prices by these hedges are presented as part of fuel operating expenses when recognized in the unaudited interim condensed consolidated statements of operations (Note 7). As of December 31, 2014, the fair value of the outstanding US Gulf Coast Jet Fuel 54 swaps designated to hedge a percentage of the Company’s projected consumption, was Ps.169,622, and are presented as derivative financial instruments as current financial liabilities. As of September 30, 2015, the Company did not record fair value since all of the Company's position in US Gulf Coast Jet Fuel 54 Asian swaps matured on June 30, 2015. During the nine months ended September 30, 2015, and for the last quarter of 2014, the Company entered into US Gulf Coast Jet fuel 54 Asian call options designated to hedgea portion of the 2015 and 2016 projected consumption (as described in the tables below). Since the Company elected to early adopt IFRS 9 (2013) in 2014, this standardrequires the separation of the changes in fair value of these options attributable to the intrinsic value, from those changes due to extrinsic value, where the latter are considered as a cost of hedging associated to a transaction-related hedged item (a hedge of a portion of the future monthly purchases of fuel). Accordingly, the Company reclassifies these amounts recognized within a separate component of other comprehensive income to profit or loss as a reclassification adjustment in the same period in which the expected jet fuel consumed volume affected the jet fueloperating costin the consolidated statements of operations. The adoption of IFRS 9 (2013) does not impact the interest rate swaps or jet fuel swaps as those instruments do not incorporate a portion of time value (attributable to external value), such as is the case with options. As of September 30, 2015 and December 31, 2014, the fair value of the outstanding US Gulf Coast Jet Fuel Asian call options was Ps.104,881 and Ps.68,133, respectively, which was presented as part of the financial assets in the unaudited interim condensed consolidated statement of financial position (Note 7). As of September 30, 2015 and December 31, 2014, the amount of cost of hedging derived from the extrinsic value changes of these options recognized in other comprehensive income, totalized Ps.253,261 and Ps.26,934, respectively, and will be recycled tofuel operating cost throughout 2015 and until 2016, as these options expire on a monthly basis (Note 7). During the three and nine months ended September 30, 2015, the US Gulf Coast Jet Fuel 54 Asian call options hedged gave rise to a loss of Ps.41,068 and Ps.63,925, respectively, which was recorded as part of the fuel operating cost (Note 7). The following table includes the notional amounts and strike prices of the derivative financial instruments outstanding as of the end of the period: Position as of September 30, 2015 Jet fuel Asian call option contracts maturities Oct – Dec 2015 Jan – June 2017 Notional volume in gallons (thousands)* Strike price agreed rate per gallon (U.S. dollars)** Approximate percentage of hedge (of expected consumption value) 50% 60% 22% * US Gulf Coast Jet 54 as underlying asset ** Weighted average b)Foreign currency risk Foreign currency risk is the risk that the fair value of future cash flows will fluctuate because of changes in foreign exchange rates. The Company’s exposure to the risk of changes in foreign exchange rates relates primarily to the Company’s operating activities; when revenue or expense is denominated in a different currency from the Company’s functional currency (including the amounts payable arising from U.S. dollar denominated expenses and U.S. dollars linked expenses and payments). To mitigate this risk, the Company may use foreign exchange derivative financial instruments. During the three and nine months ended September 30, 2015 and 2014, the Company did not enter into foreign exchange rate derivatives financial instruments. The Company’s foreign exchange on and off-balance sheet exposure as of September 30, 2015 and December 31, 2014 is as set forth below: Thousands of U.S. dollars September 30, December 31, Assets: Cash and cash equivalents US$ US$ Other accounts receivable Aircraft maintenance deposits paid to lessors Deposits for rental of flight equipment Collateral of derivative financial instruments - Derivative financial instruments Pre-delivery payments* Total assets Liabilities: Financial debt (Note 8) Foreign suppliers Taxes and fees payable Derivative financial instruments Total liabilities Net foreign currency position US$ US$ * These assets are included as part of rotable, spare parts, furniture and equipment, and therefore are not remeasured. c)Interest rate risk Interest rate risk is the risk that the fair value of future cash flows will fluctuate because of changes in market interest rates. The Company’s exposure to the risk of changes in market interest rates relates primarily to the Company’s long-term debt obligations and flight equipment operating lease agreements with floating interest rates. The Company’s results are affected by fluctuations in certain benchmark market interest rates due to the impact that such changes may have on operational lease payments indexed to the London Inter Bank Offered Rate (“LIBOR”). The Company uses derivative financial instruments to reduce its exposure to fluctuations in market interest rates and accounts for these instruments as an accounting hedge. In general, when a derivative can be defined within the terms and cash flows of a leasing agreement, this may be designed as a “cash flow hedge” and the effective portion of fair value variations are recorded in OCI until the date the cash flow of the hedged lease payment is recognized in the consolidated statements of operations. At September 30, 2015 and December 31, 2014 the Company had outstanding hedging contracts in the form of interest rate swaps with notional amount of US$70,000 (both at September 30, 2015 and December 31, 2014) and fair value of Ps.71,161 and Ps.83,496, respectively, recorded as liabilities (Note 7). For the three months ended September 30, 2015 and 2014, the reported loss on the interest rate swap was Ps.12,166 and Ps.9,800, respectively, which was recognized as part of aircraft and engine rent expense in the unaudited interim condensed consolidated statements of operations (Note 7). For the nine months ended September 30, 2015 and 2014, the reported loss on the interest rate swap was Ps.34,586 and Ps.29,283, respectively, which was recognized as part of aircraft and engine rent expense in the unaudited interim condensed consolidated statements of operations (Note 7). d)Liquidity risk Liquidity risk represents the risk that the Company has insufficient funds to meet its obligations. Because of the cyclical nature of the business, the operations, and its investment and financing needs related to the acquisition of new aircraft and renewal of its fleet, the Company requires liquid funds to meet its obligations. The Company attempts to manage its cash and cash equivalents and its financial assets, relating the term of investments with those of its obligations. Its policy is that the average term of its investments may not exceed the average term of its obligations. This cash and cash equivalents position is invested in highly-liquid short-term instruments through financial entities. The Company has future obligations related to maturities of bank borrowings and derivative contracts. The Company’s off-balance sheet exposure represents the future obligations related to operating lease contracts and aircraft purchase contracts. The Company concluded that it has a low concentration of risk since it has access to alternate sources of funding. e)Credit risk Credit risk is the risk that any counterparty will not meet its obligations under a financial instrument or customer contract, leading to a financial loss. The Company is exposed to credit risk from its operating activities (primarily for trade receivables) and from its financing activities, including deposits with banks and financial institutions, foreign exchange transactions and other financial instruments including derivatives. Financial instruments that expose the Company to credit risk involve mainly cash equivalents and accounts receivable. Credit risk on cash equivalents relate to amounts invested with major financial institutions. Credit risk on accounts receivable relates primarily to amounts receivable from the major international credit card companies. 7.Fair value measurements The only financial assets and liabilities recognized at fair value on a recurring basis are the derivative financial instruments. Fair value is the price that would be received from sale of an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The fair value measurement is based on the presumption that the transaction to sell the asset or transfer the liability takes place either: (i)In the principal market for the asset or liability, or (ii)In the absence of a principal market, in the most advantageous market for the asset or liability. The principal or the most advantageous market must be accessible to the Company. The fair value of an asset or a liability is measured using the assumptions that market participants would use when pricing the asset or liability, assuming that market participants act in their economic best interest. A fair value measurement of a non-financial asset takes into account a market participant's ability to generate economic benefits by using the asset in its highest and best use or by selling it to another market participant that would use the asset in its highest and best use. The Company uses valuation techniques that are appropriate in the circumstances and for which sufficient data are available to measure fair value, maximizing the use of relevant observable inputs and minimizing the use of unobservable inputs. All assets and liabilities for which fair value is measured or disclosed in the financial statements are categorized within the fair value hierarchy, described as follows, based on the lowest level input that is significant to the fair value measurement as a whole: ● Level 1 – Quoted (unadjusted) prices in active markets for identical assets or liabilities. ● Level 2 – Valuation techniques for which the lowest level input that is significant to the fair value measurement is directly or indirectly observable. ● Level 3 – Valuation techniques for which the lowest level input that is significant to the fair value measurement is unobservable. For assets and liabilities that are recognized in the financial statements on a recurring basis, the Company determines whether transfers have occurred between levels in the hierarchy by re-assessing categorization (based on the lowest level input that is significant to the fair value measurement as a whole) at the end of each reporting period. For the purpose of fair value disclosures, the Company has determined classes of assets and liabilities on the basis of the nature, characteristics and risks of the asset or liability and the level of the fair value hierarchy as explained above. Set out below, is a comparison by class of the carrying amounts and fair values of the Company’s financial instruments, other than those for which carrying amounts are reasonable approximations of fair values: Carrying amount Fair value At September 30, At December 31, At September 30, At December 31, Assets Derivative financial instruments Ps. Ps. Ps. Ps. Liabilities Financial debt* ) Derivative financial instruments ) Net Ps. ) Ps. ) Ps. ) Ps. ) *Floating rate borrowing The following table summarizes the fair value measurements at September 30, 2015: Fair value measurement Quoted prices in active markets Level 1 Significant observable inputs Level 2 Significant unobservable inputs Level 3 Total Assets Derivative financial instruments: US Gulf Coast Jet fuel Asian call options contracts* Ps. - Ps. Ps. - Ps. Liabilities Derivative financial instruments: Interest rate swap contracts* - ) - ) Liabilities for which fair values are disclosed: Interest-bearing loans and borrowings* - ( 1,453,605 ) - ) Net Ps. - Ps. ) Ps. - Ps. ) *LIBOR curve. There were no transfers between level 1 and level 2 during the period. The following table summarizes the fair value measurements at December 31, 2014: Fair value measurement Quoted prices in active markets Level 1 Significant observable inputs Level 2 Significant unobservable inputs Level 3 Total Assets Derivative financial instruments: US Gulf Coast Jet fuel Asian call optionscontracts* Ps. - Ps. Ps. - Ps. Liabilities Derivative financial instruments: US Gulf Coast Jet fuel Asian swap contracts* - ) - ) Interest rate swap contracts** - ) - ) Liabilities for which fair values are disclosed: Interest-bearing loans and borrowings** - ) - ) Net Ps. - Ps. ) Ps. - Ps. ) * Jet fuel forwards levels and LIBOR curve. ** LIBOR curve. There were no transfers between level 1 and level 2 during the period. The following table summarizes the (loss) gain from derivative financial instruments recognized in the unaudited interim condensed consolidated statements of operations for the nine months ended September 30, 2015 and 2014: Consolidated statements of operations Instrument Financial statements line For the nine months ended September 30, US Gulf Coast Jet fuel 54 Asian swap contracts Fuel Ps. ) Ps. US Gulf Coast Jet fuel Asian Call options contracts Fuel ) - Interest rate swap contracts Aircraft and engine rent expense ) ) Total Ps. ) Ps. ) The following table summarizes the (loss) gain from derivative financial instruments recognized in the unaudited interim condensed consolidated statements of operations for the three months ended September 30, 2015 and 2014: Consolidated statements of operations Instrument Financial statements line For the three months ended September 30, US Gulf Coast Jet fuel 54 Asian swap contracts Fuel Ps. - Ps. ) US Gulf Coast Jet fuel Asian Call options contracts Fuel ) - Interest rate swap contracts Aircraft and engine rent expense ) ) Total Ps. ) Ps. ) The following table summarizes the net (loss) gain on cash flow hedges before taxes recognized in the unaudited interim condensed consolidated statements of comprehensive income as of September 30, 2015 and December 31, 2014: Consolidated statements of other comprehensive income Instrument Financial statements line September 30, December 31, US Gulf Coast Jet 54 fuel swap contract OCI Ps. Ps. ) US Gulf Coast Jet fuel Asian call options OCI ) ) Interest rate swap contracts OCI Total Ps. ) Ps. ) 8.Financial assets and liabilities At September 30, 2015 and December 31, 2014 the Company’s financial assets are represented by cash and cash equivalents, trade and other accounts receivable, accounts receivable with carrying amounts that approximate their fair value. a)Financial assets September 30, December 31, Derivative financial instruments designated as cash flow hedges (effective portion recognized within OCI) US Gulf Coast Jet fuel Asian call options Ps. Ps. Total derivative financial instruments at fair value Ps. Ps. Presented on the consolidated statements of financial position as follows: Current Ps. Ps. Non-current Total Ps. Ps. b)Financial debt (i) At September 30, 2015 and December 31, 2014, the Company’s short-term and long-term debt consists of the following: September 30, December 31, I. Revolving line of credit with Banco Santander México, S.A., Institución de Banca Múltiple, Grupo Financiero Santander (“Santander”) and Banco Nacional de Comercio Exterior, S.N.C. (“Bancomext”), in U.S. dollars, to finance pre-delivery payments, maturing on May 31, 2019, bearing annual interest rate at the three-month LIBOR plus an spread according to the contractual conditions of each disbursement in a range of 1.99 to 2.65percentage points. Ps. Ps. II. Accrued interest Less: Short-term maturities Long-term Ps. Ps. (ii) The following table provides a summary of the Company’s contractual payments of financial debt and accrued interest at September 30, 2015: October – December 2015 Total Finance debt denominated in foreign currency: Santander/Bancomext Ps. Ps. Ps. Ps. Ps. Total Ps. Ps. Ps. Ps. Ps. This loan agreement provides for certain covenants, including limits to the ability to, among others: i) Incur debt above a specified debt basket unless certain financial ratios are met. ii) Create liens. iii) Merge with or acquire any other entity without the previous authorization of the Banks. iv) Dispose of certain assets. v) Declare and pay dividends, or make any distribution on the Company’s share capital unless certain financial ratios are met. At September 30, 2015 and December 31, 2014, the Company was in compliance with the covenants under the above-mentioned loan agreements. For purposes of financing the pre-delivery payments, Mexican trust structures were created whereby, the Company assigned its rights and obligations under the Airbus Purchase Agreement with Airbus S.A.S. (“Airbus”), including its obligation to make pre-delivery payments to the Mexican trusts, and the Company guaranteed the obligations of the Mexican trusts under the financing agreements. c)Financial liabilities At September 30, At December 31, Derivative financial instruments designed as CFH (effective portion recognized within OCI): Interest rate swap contracts Ps. Ps. US Gulf Coast Jet Fuel Asian swap contracts - Total financial liabilities Ps. Ps. Total current liability Ps. Ps. Total non-current liability Ps. Ps. 9.Related parties a)An analysis of balances due from/to related parties at September 30, 2015 and December 31, 2014 is provided below. All companies are considered affiliates, since the Company’s primary shareholders or directors are also direct or indirect shareholders of the related parties: Type of transactions Country of origin At September 30, At December 31, Terms Due to: Aeromantenimiento, S.A. Aircraft and engine maintenance El Salvador Ps. Ps. 30 days Human Capital International HCI, S.A. de C.V. Professional fees Mexico - 8 30 days One Link, S.A. de C.V. Other fees El Salvador - 30 days Ps. Ps. For the nine months ended September 30, 2015 and 2014, the Company did not recognize any impairment of receivables relating to amounts owed by related parties. This assessment is undertaken each financial year through examining the financial position of the related party and the market in which the related party operates. b) During the nine months ended September 30, 2015 and 2014, the Company had the following transactions with related parties: Country of origin During the nine months ended September 30, Revenues: Other commissions Mexico Ps. - Ps. Ps. - Ps. Expenses: Maintenance El Salvador Ps. Ps. Supporting fees El Salvador - Other fees Mexico Ps. Ps. During the three months ended September 30, 2015 and 2014, the Company had the following transactions with related parties: Related party transactions Country of origin During the three month s ended September 30, Expenses: Maintenance El Salvador Ps. Ps. Supporting fees El Salvador - Other fees Mexico Ps. Ps. c)Servprot Servprot S.A. de C.V. (“Servprot”) is a related party because Enrique Beltranena Mejicano, the Company´s Chief Executive Officer, and Rodolfo Montemayor Garza, a member of the board of directors, are shareholders of such company. Servprot provides security services for Mr. Beltranena and his family, as well as for Mr. Montemayor. During the nine months ended September 30, 2015 and 2014, the Company expensed Ps.562 and Ps.675, respectively, for this concept. During the three months ended September 30, 2015 and 2014, the Company expensed Ps.183 and Ps.225, respectively, for this concept. d)Directors and officers During the nine months ended September 30, 2015 and 2014, all of the Company’s senior managers received an aggregate compensation of short and long-term benefits of Ps.72,457 and Ps.40,706, respectively. Additionally, the cost of the long-term incentive plan and management incentive plan for the nine months ended September 30, 2015 and 2014 was Ps.25,293 and Ps.245, respectively. During the three months ended September 30, 2015 and 2014 the cost of the long-term incentive plan and management incentive plan was Ps.8,431 and Ps.182, respectively. During the second quarter 2015, the Company adopted a new short-term benefit plan for certain personnel whereby cash bonuses are awarded meeting certain Company’s performance target. These incentives are payable shortly after the end of each year and are accounted for as a short-term benefit under IAS 19, Employee Benefits. A provision is recognized based on the estimated amount of the incentive payment.During the three and nine months ended September 30, 2015 the Company recorded a provision by an amount of Ps.19,896 and Ps.35,007, respectively. During the nine months ended September 30, 2015 and 2014, the chairman and the independent members of the Company’s board of directors received an aggregate compensation of approximately Ps.1,939 and Ps.4,445, respectively, and the rest of the directors received a compensation of Ps.2,761 and Ps.3,584, respectively. During the three months ended September 30, 2015 and 2014, the chairman and the independent members of the Company’s board of directors received an aggregate compensation of approximately Ps.631 and Ps.1,710, respectively, and the rest of the directors received a compensation of Ps.986 and Ps.1,504, respectively. 10. Rotable spare parts, furniture and equipment, net a) Acquisitions and disposals During the nine months ended September 30, 2015 and 2014, the Company acquired rotable spare parts, furniture and equipment by an amount of Ps.884,267 and Ps.1,083,728, respectively. Rotable spare parts, furniture and equipment by an amount of Ps.538,723 were disposed during the nine months ended September 30, 2015. This amount included reimbursements of pre-delivery payments for aircraft acquisition of Ps.532,883. Rotable spare parts, furniture and equipment by an amount of Ps.269,788 were disposed during the nine months ended September 30, 2014. During this period, the Company recorded reimbursements of pre-delivery payments for aircraft acquisition of Ps.268,278. b) Depreciation expense Depreciation expense for the nine months ended September 30, 2015 and 2014 was Ps.325,147 and Ps.186,291, respectively. Depreciation charges for the year are recognized as a component of operating expenses in the unaudited interim condensed consolidated statements of operations. Depreciation expense for the three months ended September 30, 2015 and 2014 was Ps.112,204 and Ps.81,604, respectively. Depreciation charges for the year are recognized as a component of operating expenses in the unaudited interim condensed consolidated statements of operations. 11.Intangible assets, net a) Acquisitions During the nine months ended September 30, 2015 and 2014, the Company acquired intangible assets related to computer softwareby an amount of Ps.28,180 and Ps.5,864, respectively. b) Amortization expense Software amortization expense for the nine months ended September 30, 2015 and 2014 was Ps.23,594 and Ps.18,616, respectively. These amounts were recognized in depreciation and amortization in the unaudited interim consolidated statements of operations. Software amortization expense for the three months ended September 30, 2015 and 2014 was Ps.8,484 and Ps.4,970, respectively. These amounts were recognized in depreciation and amortization in the unaudited interim consolidated statements of operations. 12.Operating leases The most significant operating leases are as follows: Aircraft and engine rent. At September 30, 2015, the Company leases 55 aircraft (50 as of December 31, 2014) and six spare engines under operating leases that have maximum terms through 2026. Rents are guaranteed by deposits in cash or letters of credit. The agreements contain certain covenants to which the Company is bound. The most significant covenants include the following: (i) Maintain the records, licenses and authorizations required by the competent aviation authorities and make the corresponding payments. (ii) Provide maintenance services to the equipment based on the approved maintenance program. (iii) Maintain insurance policies on the equipment for the amounts and risks stipulated in each agreement. (iv) Periodic submission of financial and operating information to the lessors. (v) Comply with the technical conditions relative to the return of aircraft. As of September 30, 2015, December 31, 2014, the Company was in compliance with the covenants under the above mentioned aircraft lease agreements. Composition of the fleet, operating leases*: Aircraft Type Model At September 30, 2015 At December 31, 2014 A319 6 6 A319 12 12 A320 30 28 A320 5 4 A321 2 - 55 50 * Certain of the Company’s aircraft and engine lease agreements include an option to extend the lease term period. Terms and conditions are subject to market conditions at the time of renewal. During the nine months ended September 30, 2015, the Company incorporated six aircraft to its fleet (four of them based on the terms of the amended Airbus purchase agreement and two from a lessors aircraft order book), and returned one aircraft to the lessors. These new aircraft agreements were accounted for as operating leases. In August 2015, the Company entered into two new A321CEO aircraft lease agreements. These aircraft will be incorporated into the Company’s fleet in June and September 2016. Also, during August 2015, the Company extended the lease term of three A319s. In April 2015, the Company entered into three new A321CEO aircraft lease agreements, all from a lessor aircraft order book. The three A321CEO will be incorporated into the Company´s fleet during May, October and November 2016. During the year ended December 31, 2014, the Company incorporated eight aircraft to its fleet (three of them based on the terms of the original and amended Airbus purchase agreement and five from a lessors aircraft order book), and returned two aircraft to the lessors. These new aircraft agreements were accounted for as operating leases. On November 26, 2014, the Company entered into two new aircraft lease agreement (A321CEO), both from the lessor aircraft order book. The A321CEO were incorporated to the Company’s fleet during April and May 2015. During October 2014, the Company entered into 14 new aircraft lease agreement (all A320CEO). These aircraft are from the amendment Airbus purchase order. On November 2014 the Company received one of these aircraft, which was accounted for as operating lease. During first nine months as of 2015 other four aircraft were received, which also were accounted for as operating leases. The remaining 9 aircraft will be incorporated into the Company’s fleet during the rest of 2015 and 2016. On February 13, 2014, the Company entered into 16 new aircraft lease agreements (ten A320NEO and six A321NEO), all from a lessor aircraft order book. The A320NEO will be incorporated into the Company’s fleet during 2016, 2017 and 2018, and the A321NEO will be incorporated into the Company’s fleet during 2017 and 2018. As of September 30, 2015, the aircraft incorporated to the Company´s fleet through lessors aircraft order books have not been subject to sale and leaseback transactions. Provided below is an analysis of future minimum aircraft rent payments in U.S. dollars and its equivalent to Mexican pesos: Operating leases in U.S. dollars in Mexican pesos (1) October- December 2015 US$ Ps. 2020 and thereafter Total US$ Ps. (1) Using the exchange rate as of September 30, 2015 of Ps. 17.0073 Such amounts are determined based on the stipulated rent contained within the agreements without considering renewals and on the prevailing exchange rate and interest rates at September 30, 2015. During the nine months ended September 30, 2015 and 2014, the Company entered into sale and leaseback transactions, resulting in a gain of Ps.131,761 and Ps.2,649, respectively, that were recorded under the caption other operating income in the unaudited interim condensed consolidated statement of operations. During the three months ended September 30, 2015, the Company entered into sale and leaseback transactions, resulting in a gain of Ps.79,405, which was recorded under the caption other income in the unaudited interim condensed consolidated statement of operations. During the three months ended September 30, 2014, the Company did not enter into sale and leaseback transactions. During the year ended December 31, 2011, the Company entered into sale and leaseback transactions, which resulted in a loss of Ps.30,706. This loss was deferred and is being amortized over the contractual lease term. As of September 30, 2015 and December 31, 2014 the current portion of the loss on sale amounts to Ps.3,047 and Ps.3,047, respectively, which are recorded in the caption of prepaid expenses and other current assets, and the non-current portion amounts to Ps.18,269 and Ps.20,554, respectively, which are recorded in the caption of other assets in the unaudited consolidated statements of financial position. During the nine months ended September 30, 2015 and 2014, the Company amortized a loss of Ps.2,285 and Ps.2,285, respectively, as additional aircraft rent expense. During the three months ended September 30, 2015 and 2014, the Company amortized a loss of Ps.762 and Ps.762, respectively, as additional aircraft rent expense. 13. Equity a) As of September 30, 2015 and December 31, 2014, the total number of authorized shares was 1,011,876,677; represented by common registered shares, issued and with no par value, fully subscribed and paid, comprised as follows: Shares Fixed Class I Variable Class II Total shares Series A shares Series B shares Treasury shares - ) ) All shares representing the Company’s capital stock, either Series A shares or Series B shares, grant the holders the same economic rights and there are no preferences and/or restrictions attaching to any class of shares on the distribution of dividends and the repayment of capital. Holders of the Company’s Series A common stock and Series B common stock are entitled to dividends when, and if, declared by a shareholder resolution. The Company’s revolving line of credit with Santander and Bancomext limits the Company’s ability to declare and pay dividends in the event that the Company fails to comply with the payment terms thereunder. During the nine months ended September 30, 2015, the Company did not declare any dividends. b) Earnings per share Basic earnings per share (“EPS”) amounts are calculated by dividing the income for the year attributable to ordinary equity holders of the parent by the weighted average number of ordinary shares outstanding during the period. Diluted EPS amounts are calculated by dividing the profit attributable to ordinary equity holders of the parent by the weighted average number of ordinary shares outstanding during the period. The following tables show the calculations of the basic and diluted earnings per share for the nine months and for the three months ended September 30, 2015 and 2014: For the nine months ended September 30, Net income (loss) for the period Ps. Ps. ) Weighted average number of shares outstanding (in thousands): Basic Diluted EPS: Basic ) Diluted ) For the three months ended September 30, Net income (loss) for the period Ps. Ps. Weighted average number of shares outstanding (in thousands): Basic Diluted EPS: Basic Diluted 14. Income tax The Company calculates the period income tax expense using the tax rate that would be applicable to the expected total annual earnings. The major components of income tax expense in the unaudited interim condensed statement of operations are: Consolidated statement of operations For the nine months ended For the three months ended September 30, September 30, Current tax expense Ps. ) Ps. ) Ps. ) Ps. - Deferred income tax benefit ) ) Total income tax (expense) benefit on profits Ps. ) Ps. Ps. ) Ps. ) The Company’s effective tax rate during the nine month periods ended September 30, 2015 and 2014 was 30% and 16%, respectively. The Company’s effective tax rate during the three month periods ended September 30, 2015 and 2014 was 30% and 27%, respectively. 15.Components of other comprehensive income (loss) For the nine months ended September 30, Derivative financial instruments: Gain (loss) of the not-yet matured fuel swap contracts during period* Ps. Ps. ) Extrinsic value changes on jet fuel Asian call options ) - Gain of the not-yet matured interest rate swap contracts Net loss on cash flow hedges recorded in OCI Ps. ) Ps. ) * All of the Company’s position in US Gulf Coast Jet Fuel 54 swaps matured on June 30, 2015. For the three months ended September 30, Derivative financial instruments: Gain of the not-yet matured fuel swap contracts during period Ps. - Ps. ( 47,383 ) Extrinsic value changes on jet fuel Asian call options ) - Gain of the not-yet matured interest rate swap contracts Net loss on cash flow hedges recorded in OCI Ps. ) Ps. ( 37,212 ) 16.Commitments and contingencies Aircraft related commitments and financing arrangements Committed expenditures for aircraft purchase and related flight equipment related to the Airbus purchase contract, including estimated amounts for contractual prices escalations and pre-delivery payments, will be as follows: Commitment expenditures in U.S. dollars Commitment expenditures equivalent in Mexican pesos (1) October – December 2015 US$ Ps. US$ Ps. (1) Using the exchange rate as of September 30, 2015 of Ps. 17.0073 All aircraft acquired by the Company through the Airbus Purchase Agreement at September 30, 2015 and December 31, 2014 have been subject to sale and leaseback transactions. Litigation a) The Company and its CEO, CFO, certain of its current directors and certain of its former directors, are among the defendants in a putative class action commenced on February 24, 2015 in the United States District Court for the Southern District of New York brought on behalf of purchasers of American Depositary Receipt (“ADSs”) in and/or traceable to the Company’s September 2013 initial public offering. The complaint, which also names as defendants the underwriters of the IPO, generally alleges that the registration statement and prospectus for the ADSs contained misstatements and omissions with respect to the recognition of non-ticket revenue in violation of the federal securities laws, and seeks unspecified damages and rescission. Pavers and Road Builders Pension Fund was appointed as lead plaintiff for the action. The Company believes that the outcome of the proceedings to which it is currently a party will not, individually or in the aggregate, have a material adverse effect on the condensed unaudited interim consolidated financial statements. b) The Company is a party to legal proceedings and claims that arise during the ordinary course of business. The Company believes the ultimate outcome of these matters will not have a material adverse effect on the Company’s financial position, results of operations, or cash flows. 17.Operating segments The Company is managed as a single business unit that provides air transportation services. The Company has two geographic segments identified below: During the nine months ended September 30, Operating revenues: Domestic (Mexico) Ps. Ps. International (USA and Central America) Total operating revenues Ps. Ps. During the three months ended September 30, Operating revenues: Domestic (Mexico) Ps. Ps. International (USA and Central America) Total operating revenues Ps. Ps. The breakdown of the Company´s non-ticket revenues for the nine and three months ended September 30, 2015 and 2014 is as follows: During the nine months ended September 30, Non-ticket revenues Air travel related services Ps. Ps. Non-air -travel related services Cargo Total non-ticket revenues Ps. Ps. During the three months ended September 30, Non-ticket revenues Air travel related services Ps. Ps. Non-air -travel related services Cargo Total non-ticket revenues Ps. Ps. 18.Subsequent events Subsequent to September 30, 2015 and though October 16, there were notsignificant events that should be disclosed. CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:03 YEAR:2015 INVESTMENTS IN ASSOCIATES AND JOINT VENTURES NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED (Thousands of Mexican Pesos) Total amount Company name Principal activity Number of shares % Owner ship Acquisition cost Current value Total investment in associates 0 0 Notes N/A CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:03 YEAR:2015 BREAKDOWN OF CREDITS NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED (Thousands of Mexican Pesos) Maturity or amortization of credits in national currency Maturity or amortization of credits in foreign currency Time interval Time interval Credit type / institution Foreign institution (Yes/No) Contract signing date Expiration date Interest rate Current year Until 1 year Until 2 year Until 3 year Until 4 year Until5 year or more Current year Until 1 year Until 2 year Until 3 year Until 4 year Until 5 year or more Banks Foreign trade Secured Commercial banks Banco Santander-Bancomext No 27/07/2011 31/05/2019 LIBOR+2.65% 0 0 0 0 No LIBOR+2.50% 0 0 0 No LIBOR+1.99% 0 0 42,290 0 Other Total banks 0 0 0 0 0 0 0 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:03 YEAR:2015 NEW YORK STOCK EXCHANGE CODE: VLRS BREAKDOWN OF CREDITS CONSOLIDATED (Thousands of Mexican Pesos) Maturity or amortization of credits in national currency Maturity or amortization of credits in foreign currency Time interval Time interval Credit type / institution Foreign institution (yes/no) Contract signing date Expiration date Interest rate Current year Until 1 year Until 2 year Until 3 year Until 4 year Until 5 year or more Current year Until 1 year Until 2 year Until 3 year Until 4 year Until 5 year or more Stock market Listed stock exchange Unsecured Secured Private placements Unsecured Secured Totalstockmarketlistedin stockexchange and private placement 0 0 0 0 0 0 0 0 0 0 0 0 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:03 YEAR:2015 NEW YORK STOCK EXCHANGE CODE: VLRS BREAKDOWN OF CREDITS CONSOLIDATE (Thousands of Mexican Pesos) Maturity or amortization of credits in national currency Maturity or amortization of credits in foreign currency Time interval Time interval Credit type / institution Foreign institution (Yes/No) Date of agreement Expiration date Current year Until 1 year Until 2 year Until 3 year Until 4 year Until 5 year or more Current Year Until 1 Year Until 2 year Until 3 year Until 4 year Until 5 year or more Other current and non- current liabilities with cost Total other current and non- current liabilities with cost 0 0 0 0 0 0 0 0 0 0 0 0 Suppliers Landing, take-off and navigation No 0 Fuel No 0 Administrative expenses No 0 Maintenance expenses No 0 Technology and communication No 0 Sales, marketing and distribution No 0 Other services No 0 Maintenanceexpenses Yes 0 Technology and communication Yes 0 Aircraft and engine rent expenses Yes 0 Landing, take-off and navigation Yes 0 Fuel Yes 0 Administrative expenses Yes 0 Sales, marketing and distribution Yes 0 Other services Yes 16 0 Total suppliers 0 0 Other current and non- current liabilities Others Not Others Yes 0 0 0 0 Total other current and non- current liabilities 0 0 0 0 General total 69,579 45,554 0 NOTES: 1. Revolving line of credit to finance pre-delivery payments. The pre-delivery payments refer to pre-payments made to aircraft an engine manufactures during the manufacturing stage of the aircraft at September 30, 2015. 2. The financial debt breakdown does not include interest payable at September 30, 2015. CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:03 YEAR:2015 MONETARY FOREIGN CURRENCY POSITION NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED (Thousands of Mexican Pesos) Dollars Other currencies Thousand pesos total Foreign currency position (thousands of pesos) Thousands of dollars Thousands pesos Thousands of dollars Thousands pesos Assets 0 0 Current 0 0 Non- current (1) 0 0 Liabilities 0 0 Short - term(2) 0 0 Long -term 0 0 Net balance 0 0 Notes U.S. dollar amounts at September 30, 2015 have been included solely for the convenience of the reader and are translated from Mexican pesos, using an exchange rate of Ps.17.0073 per U.S. dollar, as reported by the Mexican Central Bank (Banco de México) as the rate for the payment of obligations denominated in foreign currency payable in Mexico in effect on September 30, 2015. (1) Non-current assets: Include pre-delivery payments, which are included as part of property, plant and equipment and therefore are not remeasured. (2) At September 30, 2015 the Company includes in its monetary foreign currency position certain taxes and fees payable by an amount ofUSD$10,929. CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:03 YEAR:2015 DEBT INSTRUMENTS NEW YORK STOCK /2 EXCHANGE CODE: VLRS CONSOLIDATED FINANCIAL LIMITATIONS INCONTRACT,ISSUEDDEED AND/ ORTITLE Revolving line of credit with Banco Santander (“México”), S.A., Institución de Banca Múltiple, Grupo Financiero Santander (“Santander”) and Banco Nacional de Comercio Exterior, S.N.C. (“Bancomext”) This loan agreement provides for certain covenants, including limits to the ability to, among others: i) Incur debt above a specified debt basket unless certain financial ratios are met. ii) Create liens. iii) Merge or acquire any other entity without the previous authorization of the Banks. iv) Dispose of certain assets. v) Declare and pay dividends, or make any distribution on the Company’s share capital unless certain financial ratios are met. CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:03 YEAR:2015 DEBT INSTRUMENTS NEW YORK STOCK /2 EXCHANGE CODE: VLRS CONSOLIDATED ACTUALSITUATION OF FINANCIAL LIMITED Incompliance CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:03 YEAR:2015 DISTRIBUTION OF REVENUE BY PRODUCT NEW YORK STOCK EXCHANGE CODE: VLRS TOTAL INCOME CONSOLIDATED (Thousands of Mexican Pesos) Main products or product line Net sales Market share (%) Main Volume Amount Trademarks Customers National income Domestic (México) 0 Export income International (1) 0 Income of subsidiaries abroad Total 0 Notes (1) International revenues include the United States and Central America. CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:03 YEAR:2015 ANALYSIS OF PAID CAPITAL STOCK NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED CHARACTERISTICS OF THE SHARES Number of shares Capital stock Series Nominal value Valid coupon Fixed portion Variable portion Mexican Free subscription Fixed(*) Variable(*) A 0 0 0 9 B 0 0 0 56 TOTAL 0 0 65 Total number of shares representing the paid in capital stock on the date of sending the information Notes (*) In thousands of Mexican pesos. CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER: 03 YEAR: 2015 DERIVATIVE FINANCIAL INSTRUMENTS NEW YORK STOCK EXCHANGE CODE: VLRS / 2 CONSOLIDATED Qualitative and quantitative information about the position of Derivative Financial Instruments of Controladora Vuela Compañía de Aviación, S.A.B. de C.V. and subsidiaries (“Volaris” the “Company”) at September 30, 2015. 1) Management’s discussion about derivative financial instrument policies explaining whether these policies allow them to be used only for hedging or other purposes such as trading. The Company´s activities are exposed to different financial risks derived from exogenous variables that are not under its control, but whose effects can be potentially adverse. The Company’s global risk management program is focused on existing uncertainty on the financial markets and is intended to minimize potential adverse effects on net earnings and necessities of the Company’s working capital. Volaris uses derivative financial instruments only to mitigate part of these risks and does not have financial derivative instruments for speculative or trading purposes. The Company has a Risk Management team that identifies and measures exposure to different financial risks. It is also in charge of designing strategies to mitigate them. Accordingly, it has a Hedging Policy and procedures related thereto, on which those strategies are based. All policies, procedures and strategies are approved by different administrative entities based on the Corporate Governance of the Company. The Hedging Policy and processes related thereto are approved by diverse Company’s participants in accordance with the Corporate Governance. That Hedging Policy establishes that derivative financial instrument transactions will be approved and implemented/monitored by various committees. Additionally setting minimum liquidity levels, maximum notional, coverage range, markets, counterparties and approved instruments. Compliance with the Hedging Policy and its procedures are subject to internal and external audits. The Hedging Policy maintains a conservative position regarding derivative financial instrument, since it only allows instruments to be contracted that maintain an effective correlation with the primary position to be hedged (in accordance with International Financial Reporting Standards “IFRS”, under which the Company prepares its financial information). Accordingly, the Company’s objective is to give hedge accounting treatment to all derivative financial instruments. Through the use of derivative financial instruments, Volaris aims to transfer a portion of the market risk to its financial counterparties; some of these are best described as follows: 1. Fuel price fluctuation risk: Volaris’ contracts with its fuel suppliers make reference to the market prices of that input; therefore, it is exposed to an increase in its price. Volaris contracts derivative financial instruments to have protection against significant increases in the fuel price. Such instruments are contracted on the over-the-counter (“OTC”) market, with approved counterparties and within approved limits by the Hedging Policy. At the date of presenting this report, the Company uses Asian options, with U.S. Gulf Coast Jet Fuel 54 as underlying asset. Asian instruments provide a more prefect offsetting due that the payoff takes into account the average price of the underlying asset considered in Volaris main fuel supplier. All derivative financial instruments qualified for hedge accounting. 2. Foreign currency risk: The Company's exposure to the risk of variations in foreign exchange rates is mainly related to the Company’s activities (that is when revenues or expenses are denominated in a currency other than the Company´s functional currency). To mitigate this risk, the Hedging Policy allows the Company to use foreign exchange derivative financial instruments. As of the date of presenting this report, the Company does not hold foreign exchange hedging position. 3. Interest rate variation risk: The Company's exposure to the risk of changes in market interest rates is related primarily to the Company´s debt and operating lease with variable interest rates. The Company contracts derivative financial instruments to hedge against a portion of that exposure. The Company uses interest rate swaps toward that end. Those instruments are recognized in hedge accounting in the item of hedged primary item. CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER: 03 YEAR: 2015 DERIVATIVE FINANCIAL INSTRUMENTS NEW YORK STOCK EXCHANGE CODE: VLRS /2 CONSOLIDATED Outstanding derivative financial instruments may require collateral to guarantee a portion of the unsettled loss prior to maturity. The amount of collateral delivered in pledge, is presented as part of non-current assets under the caption guarantee deposits. It is reviewed and adjusted daily, based on the fair value of the derivative financial instrument position. Trading markets and eligible counterparties The Company only operates in over the counter (“OTC”) markets. To minimize counterparty risk, the Company enters into ISDA agreements with counterparties with recognized financial capacity; therefore, significant risks of nonperformance are not foreseen of the obligations of any of them. As of September 30, 2015, the Company has signed 9 ISDA agreements with financial institutions and maintained operations with 4 of them during the third quarter of 2015. The Company only operates with the financial counterparties, with which it has an ISDA contract. Those contracts have a Credit Support Annex (“CSA”), which set forth credit conditions that define credit lines and guidelines for margin calls are stipulated, such as minimum amounts and rounding off. The execution of derivative financial instruments is distributed among the different counterparties to prevent their exposure concentrated on a single counterparty and making more efficient use of the financial conditions of the different CASs, thereby minimizing potential margin calls. 2) Generic description of the valuation techniques, distinguishing instruments that are valued at cost or fair value, as well as valuation methods and techniques. The designation of calculation agents is documented in the ISDA contracts under which Volaris operates. The Company uses the valuations received from the financial institutions that acted as a counterparty in the different derivative financial instruments. That fair value is compared with internally developed valuation techniques that use valid and recognized methodologies, through which the fair value of derivative financial instruments is estimated based on the levels and variables listed on the market of bench mark assets, using Bloomberg as the main source of information. Based on International Financial Reporting Standards ("IFRS"), under which the Company prepares its financial statements, Volaris realizes prospective and retrospective effectiveness tests, as well as hedging files where derivative financial instruments are classified in accordance with the type of underlying asset (restated and monitored constantly). At the date of filing this report, all of the Company's financial derivative instruments are considered effective and, therefore, are classified to be recorded under hedge accounting assumptions. 3) Management discussion on internal and external sources of liquidity that could be used to meet the requirements related to derivative financial instruments The Company only operates with financial counterparties with which it has an ISDA contract. Those contracts have a Credit Support Annex ("CSA") section, which sets forth credit conditions. Credit lines and guidelines for margin calls are stipulated therein, such as minimum amounts and rounding off. Contracting derivative financial instruments is distributed among the different counterparties with the intent to avoid that their exposure falls on a single counterparty, thereby making the use of the financial conditions of the different CSA more efficient. Moreover, the Company has internal recourses to meet the requirements related to derivative financial instruments. 4) Explanation of changes in exposure to the main risks identified and in managing them, as well as contingencies and events known or expected by management that can affect future reports. The Company's activities are exposed to various financial risks, mainly highlighted by fuel price risk, exchange rate fluctuation risk and changes in interest rate risk. During the third quarter of 2015, no significant change was identified that modified exposure to the risks described above, a situation that can change in the future. 5) Quantitative information At the date of this report, all the derivative financial instruments maintained by the Company qualify as hedge accounting; therefore, the changes in their fair value will only be the result of changes in the levels or prices of the underlying asset, and it will not modify the objective of the hedge for which it was initially contracted. CONTROLADORA VUELA COMPANIA DE AVIACION, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER: 03 YEAR: 2015 NEW YORK STOCK EXCHANGE CODE: VLRS NOTES TO FINANCIAL STATEMENTS CONSOLIDATED 11040000: At September 30, 2015 and December 31, 2014, this item is comprised mainly of recoverable taxes and other minor receivables. The tax recoverable balances reported at September 30, 2015 and December 31, 2014 amount to Ps.125,177 and Ps.234,457, respectively. 11060060: At September 30, 2015 and December 31, 2014, this item is comprised mainly of maintenance deposits for flight equipment paid to lessors (maintenance reserves), in the amount of Ps.640,761 and Ps.505,744, respectively. 12030030: At September 30, 2015 and December 31, 2014, this item is comprised mainly of: i) flight equipment improvements (capitalized maintenance) in the amount of Ps. 1,435,506 and Ps. 1,187,914, respectively; ii) rotable spare parts amounting to Ps. 269,256 and Ps. 241,190, respectively, and iii) other minor assets. 12030050: At September 30, 2015 and December 31, 2014, this item is comprised mainly of predelivery payments for aircraft acquisitions in the amount of Ps. 1,429,329 and Ps. 1,396,008, respectively, and iii) other minor assets. 12060040: At September 30, 2015 and December 31, 2014, in this item is presented the software. 12080050: At September 30, 2015, this item mainly includes maintenance deposits (maintenance reserves) and security deposits for flight equipment paid to lessors in the amount of Ps. 3,955,406 and Ps. 714,332, respectively. At December 31, 2014, this item mainly includes maintenance deposits (maintenance reserves) and security deposits for flight equipment paid to lessors in the amount of Ps. 2,936,428 and Ps. 556,275, respectively. 21050020: At September 30, 2015 and December 31, 2014, certain taxes, rights, and tariffs are presented in this reference, which include value added tax, federal public transportation tax, federal charges for security review, charges for the use of airport facilities and taxes related to international arrivals and departures that the Company charges passengers in behalf of governmental entities and airports. These taxes, rights and tariffs are paid to those entities periodically. 21060080: At September 30, 2015, this item is comprised of other accrued liabilities and liabilities contracted with related parties in the amount of Ps. 1,237,489 and Ps. 16,476, respectively. At December 31, 2014, this item is comprised of other accrued liabilities and liabilities contracted with related parties in the amount of Ps. 1,121,541 and Ps. 567, respectively. 30050000: At September 30, 2015 and December 31, 2014, the long term incentive plan cost is presented in this item. 30070000: At September 30, 2015 and December 31, 2014, the treasury shares value is presented exclusively in this item. 50040020: This item includes the exchange effect of cash and cash equivalents and the financial debt. 50080040: This item includes pre-delivery payments reimbursements for the aircraft adquisitions. CONTROLADORA VUELA COMPANIA DE AVIACION, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER: 03 YEAR: 2015 NEW YORK STOCK EXCHANGE CODE: VLRS DISCUSSION AND ANALYSIS OF THE ADMINISTRATION ON THE RESULTS OF OPERATIONS AND FINANCIAL CONDITION OF THE /1 COMPANY CONSOLIDATED Volaris Reports Record Third Quarter 2015: 41% Adjusted EBITDAR Margin, 22% Net Income Margin Mexico City, Mexico, October 19, 2015 – Volaris* (NYSE: VLRS and BMV: VOLAR), the ultra-low-cost airline serving Mexico, the United States and Central America, today announced its financial results for the third quarter 2015. The following financial information, unless otherwise indicated, is presented in accordance with International Financial Reporting Standards (IFRS). Third Quarter 2015 Highlights ■ Total operating revenues were Ps.5,220 million for the third quarter, an increase of 30.7% year over year. ■ Non-ticket revenues were Ps.1,063 million for the third quarter, an increase of 43.3% year over year. Non-ticket revenue per passenger for the third quarter was Ps.319, increasing 13.2% year over year. ■ Total operating revenue per available seat mile (TRASM) rose to Ps.134.4 cents for the third quarter, an increase of 5.4% year over year. ■ Operating expenses per available seat mile (CASM) were Ps.106.6 cents for the third quarter, a decrease of 8.1% year over year. ■ Adjusted EBITDAR was Ps.2,121 million for the third quarter, an increase of 95.5% year over year with an Adjusted EBITDAR margin of 40.6%, a margin expansion of 13.4 percentage points. ■ Operating income was Ps.1,080 million for the third quarter, with an operating margin of 20.7%, a year over year operating margin improvement of 11.7 percentage points. ■ Net income was Ps.1,152 million (Ps.1.14 per share / US$0.67 per ADS) with a net margin of 22.1% for the third quarter, a year over year net margin improvement of 13.4 percentage points. ■ Net increase of cash and cash equivalents was Ps.380 million for the third quarter, mainly driven by cash flow from operating activities of Ps.243 million. Unrestricted cash and cash equivalents was Ps.4,408 million, representing 26% of the last twelve month total operating revenues. Volaris´ CEO Enrique Beltranena commented: “During the third quarter Volaris responded to an increase in demand by accelerating its capacity growth, driven by higher fleet utilization thanks to its network flexibility and agility. Volaris’ ULCC model continues to penetrate the domestic and international markets, resulting in a strong quarter from commercial, operational and financial standpoints.” *Controladora Vuela Compañía de Aviación, S.A.B. de C.V. 1 Macroeconomic Environment Improves, but FX Volatile. Strong Traffic Volume Growth ■ The Mexican macroeconomic environment: o GDP growth for the second quarter 2015 of 2.2% year over year. o Consumer confidence increased 4.1%, 1.8% and 0.8% year over year in June, July and August of 2015, respectively. o The Mexican General Economic Activity Indicator (IGAE) increased 2.0% year over year in July of 2015. ■ Exchange rate volatility: The Mexican peso depreciated 25.1% year over year against the US dollar, as the exchange rate devalued from an average of Ps.13.11 pesos per US dollar in the third quarter2014 to Ps.16.41 pesos per US dollar during the third quarter 2015. ■ Lower fuel prices: The average economic fuel cost per gallon decreased 27.2% year over year in the third quarter 2015 to Ps.28.61 per gallon (US$1.68). ■ Air traffic volume increase: The Mexican DGAC reported an overall passenger volume growth for Mexican carriers of 17.1% during July and August 2015 year over year. Domestic passenger volume increased 13.8%, while international increased 30.9%. Unit Revenue Improvements driven by Non-Ticket Revenue Growth and Improved Revenue Management ■ Unit revenue improvement and demand driven capacity growth: TRASM and yield increased 5.4% and 3.4% for the third quarter year over year, respectively, as a result of a stable domestic and international fare environment. In terms of ASMs, domestic capacity grew 16.8%, reflecting increasing market demand and associated yield recovery, while international capacity increased 44.2%. ■ Non-ticket revenue growth: Non-ticket revenues per passenger increased 13.2% year over year for the third quarter, as the company implemented changes in ancillary products pricing, a new travel insurance product, as well as new payment options. ■ New routes: In the third quarter, Volaris launched five new routes (one domestic and four international). Operating Revenue Growth from Solid Traffic and Capacity Management Volaris booked 3.3 million passengers in the third quarter, a 26.6% year over year growth. Volaris traffic (measured in terms of revenue passenger miles, or RPMs) increased 23.6% for the same period. Volaris’ passenger market share, the second largest among Mexican carriers and first in the low cost segment, was 25.9% in the bimester of July and August in both domestic and international markets. *Controladora Vuela Compañía de Aviación, S.A.B. de C.V. 2 Volaris’ total operating revenues were Ps.5,220 million in the third quarter, an increase of 30.7% year over year. Non-ticket revenue and non-ticket revenue per passenger reached Ps.1,063 million and Ps.319 in the third quarter, respectively, an increase of 43.3% and 13.2% year over year, respectively. Fuel Savings Offset Exchange Rate Pressures In the third quarter, Volaris continued to experience pressures in US-dollar denominated costs such as aircraft rents, international airport costs, and maintenance expenses due to the depreciation of the Mexican peso. Despite these challenges, the CASM for the third quarter was Ps.106.6 cents, an 8.1% decrease compared to the third quarter 2014, mainly driven by lower fuel prices. Young and Fuel Efficient Fleet As of September 30, 2015, Volaris fleet was comprised of 55 aircraft (35 A320s, 18 A319s and 2 A321s), with an average age of 4.4 years. Volaris expects to end the year with 56 aircraft. Strong Cash Flow Generation, Solid Balance Sheet and Good Liquidity The net increase of cash and cash equivalents was Ps.380 million during the third quarter, mainly driven by the resources provided by operating activities of Ps.243 million. As of September 30, 2015, Volaris had a balance of Ps.4,408 million in unrestricted cash and cash equivalents, representing 26% of the last twelve month operating revenues. Volaris recorded negative net debt (or a positive net cash position) of Ps.2,954 million and total equity of Ps.6,196 million. During the third quarter, Volaris incurred capital expenditures of Ps.262 million, which included pre-delivery payments for acquisition of aircraft and rotable spare parts, furniture and equipment for Ps.244 million and intangibles assets for Ps.18 million. These acquisitions were offset by reimbursements of aircraft pre-delivery payments of Ps.270 million, and proceeds from disposals of rotable spare parts, furniture and equipment of Ps.78 million. Active in Fuel Risk Management Volaris has continued to remain active in its fuel risk management program. Volaris hedged 45% of its third quarter fuel consumption at an average strike price of US $2.07 per gallon, which combined with the 55% unhedged consumption, resulted in a blended average economic fuel cost of US$1.68 per gallon for the quarter. Investors are urged to carefully read the Company's periodic reports filed with or furnished to the Securities and Exchange Commission, for additional information regarding the Company. *Controladora Vuela Compañía de Aviación, S.A.B. de C.V. 3 Analyst Coverage Firm Analyst Barclays Gilberto Garcia Bradesco BBI - Equity Research Victor Mizusaki Citi Stephen Trent Cowen Securities Helane Becker Deutsche Bank Michael Linenberg Evercore Partners Duane Pfennigwerth Imperial Capital Scott Buck Itaù Unibanco Renato Salomone Morgan Stanley Joshua Milberg Santander Pedro Balcao UBS Rodrigo Fernandes Conference Call/Webcast Details: Volaris will conduct a conference call to discuss these results on October 20, 2015, at 10:00 a.m. EDT (9:00 a.m. Mexico City). A live audio webcast of the conference call will be available to the public on a listen-only basis at http://ir.volaris.com About Volaris: Controladora Vuela Compañía de Aviación, S.A.B. de C.V. (“Volaris” or the “Company”) (NYSE: VLRS and BMV: VOLAR), is an ultra-low-cost carrier (ULCC), with point-to-point operations, serving Mexico, the United States and Central America. Volaris offers low base fares to build its market, providing quality service and extensive customer choice. Since beginning operations in March 2006, Volaris has increased its routes from five to more than 139 and its fleet from four to 55 aircraft. Volaris offers more than 230 daily flight segments on routes that connect 38 destinations in Mexico, 21 destinations in the United States and 2 in Central America with the youngest aircraft fleet in Mexico. Volaris targets passengers who are visiting friends and relatives, cost-conscious business people and leisure travelers in Mexico and to select destinations in the United States and Central America. Volaris has received the ESR Award for Social Corporate Responsibility for six consecutive years. For more information, please visit: www.volaris.com *Controladora Vuela Compañía de Aviación, S.A.B. de C.V. 4 Forward-looking Statements: Statements in this release contain various forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, which represent the Company's expectations or beliefs concerning future events. When used in this release, the words "expects," "estimates," "plans," "anticipates," "indicates," "believes," "forecast," "guidance," "outlook," "may," "will," "should," "seeks," "targets" and similar expressions are intended to identify forward-looking statements. Similarly, statements that describe the Company's objectives, plans or goals, or actions the Company may take in the future, are forward-looking statements. Forward-looking statements include, without limitation, statements regarding the Company's intentions and expectations regarding the delivery schedule of aircraft on order, announced new service routes and customer savings programs. All forward-looking statements in this release are based upon information available to the Company on the date of this release. The Company undertakes no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events, or otherwise. Forward-looking statements are subject to a number of factors that could cause the Company's actual results to differ materially from the Company's expectations, including the competitive environment in the airline industry; the Company's ability to keep costs low; changes in fuel costs; the impact of worldwide economic conditions on customer travel behavior; the Company's ability to generate non-ticket revenues; and government regulation. Additional information concerning these and other factors is contained in the Company's Securities and Exchange Commission filings. Investor Relations Contact: Andrés Pliego / Investor Relations / ir@volaris.com / +52 55 5261 6444 Media Contact: Cynthia Llanos / cllanos@gcya.net / +52 1 55 4577 0803 *Controladora Vuela Compañía de Aviación, S.A.B. de C.V. 5 Controladora Vuela Compañía de Aviación, S.A.B. de C.V. and Subsidiaries Financial and Operating Indicators Unaudited (In Mexican pesos, except otherwise indicated) Three months ended September
